Exhibit 10.10

 

SOUTHWEST SECURITIES GROUP, INC.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

FOR NON-EMPLOYEE DIRECTORS

 

1. Grant of Option. Pursuant to the Southwest Securities Group, Inc. Stock
Option Plan (the “Plan”) for non-employee directors of Southwest Securities
Group, Inc. (the “Company”), the Company grants to

 

--------------------------------------------------------------------------------

(the “Option Holder”)

 

a nonqualified option to purchase from the Company a total of             
shares of Common Stock, $0.10 par value, of the Company (the “Common Stock”) at
$              per share, in the amounts, during the periods and upon the terms
and conditions set forth in this Agreement. This option is not intended to
constitute an incentive option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.

 

2. Time of Exercise. Except only as specifically provided elsewhere in this
Agreement, this option shall be 100% exercisable at any time on or after six
months following the date of grant provided that the grantee is still a
non-employee director six months following the date of grant. In the event of
the Option Holder’s termination of service as a non-employee director, after the
six months following the date of grant, the option will continue to be
exercisable subject to the limitations of Section 4 of this Agreement.

 

3. Subject to Plan. This option and the grant and exercise thereof are subject
to the terms and conditions of the Plan, which is incorporated herein by
reference and made a part hereof, but the terms of the Plan shall not be
considered an enlargement of any benefits under this Agreement. In addition,
this option is subject to any rules and regulations promulgated pursuant to the
Plan, now or hereafter in effect.

 

4. Term. This option will terminate at the first of the following:

 

  (a) 5 p.m. on                     .

 

  (b) 5 p.m. on the date 180 days following the date of the Option Holder’s
death or disability.

 

  (c) 5 p.m. on the date the Option Holder’s service as a non-employee director
terminates for reasons of dishonesty, whether in the course of his service on
the Board or otherwise, or for assisting a competitor without permission, or for
interfering with the Company’s relationship with a customer, or for any similar
action or willful breach of duty to the Company (hereinafter collectively
referred to as “disloyalty”).



--------------------------------------------------------------------------------

5. Who May Exercise. Except in the case of death or disability of the Option
Holder, this option may be exercised only by the Option Holder. If the Option
Holder dies or becomes disabled [within the meaning of Section 22(e)(3) of the
Internal Revenue Code] prior to the termination date specified in Section 4
hereof without having exercised the option as to all of the shares covered
hereby, the option may be exercised to the extent the Option Holder could have
exercised the option on the date of his death or disability at any time prior to
the earlier of the dates specified in 4(a) and (b) hereof by (i) the Option
Holder’s estate or a person who acquired the right to exercise the option by
bequest or inheritance or by reason of the death of the Option Holder in the
event of the Option Holder’s death, or (ii) the Option Holder or his personal
representative in the event of the Option Holder’s disability, subject to the
other terms of this Agreement, the Plan and applicable laws, rules and
regulations. For purposes of this Agreement, the Company shall determine the
date of disability of the Option Holder.

 

6. Restrictions on Exercise. This option:

 

  (a) may be exercised only with respect to full shares and no fractional share
of stock shall be issued;

 

  (b) may not be exercised in whole or in part and no cash or certificates
representing shares subject to such option shall be delivered, if any requisite
approval or consent of any government authority of any kind having jurisdiction
over the exercise of options shall not have been secured; and

 

  (c) may be exercised at all times prior to 5 p.m. on             ; provided,
if the Option Holder’s service on the Board is terminated by (i) disloyalty, the
option will terminate as provided in Section 4(c), (ii) disability, the option
may be exercised in accordance with Section 5, or (iii) death, or if the Option
Holder dies within said three-month period, the option may be exercised in
accordance with Section 5.

 

7. Manner of Exercise. Subject to such administrative regulations as the Board,
or any committee appointed by the Board from time to time, may from time to time
adopt, the Option Holder or beneficiary shall, in order to exercise this option:

 

  (a) give written notice to the Company of the exercise price and the number of
shares which he will purchase and deliver a check, with such notice, to make
full payment of the applicable option exercise price; or

 

  (b) give written notice to the Company of the exercise price and the number of
shares for which he is requesting approval from the Committee to tender other
shares of Common Stock in exchange for option shares, and furnish an undertaking
to make full payment of the applicable option exercise price in cash, before the
issuance of such shares, if the Committee does not approve the tender of other
shares of Common Stock in exchange for option shares.

 

-2-



--------------------------------------------------------------------------------

Any notice shall include an undertaking to furnish or execute such documents as
the Company in its discretion shall deem necessary (i) to evidence such
exercise, in whole or in part, of the option evidenced by this Agreement, (ii)
to determine whether registration is then required under the Securities Act of
1933, or any other law, as then in effect, and (iii) to comply with or satisfy
the requirements of the Securities Act of 1933, or any other law, as then in
effect.

 

8. Non-Assignability. This option is not assignable or transferable by the
Option Holder except by will or by the laws of descent and distribution.

 

9. Rights of Shareholder. The Option Holder will have no rights as a shareholder
with respect to any shares covered by this option until the issuance of a
certificate or certificates to the Option Holder for the shares. Except as
otherwise provided in Section 10 hereof, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
such certificate or certificates.

 

10. Capital Adjustments; Antidilution. The number of shares of Common Stock
covered by this option, and the option price thereof, shall be subject to such
adjustment as the Board of Directors of the Company deems appropriate to reflect
any stock dividend, stock split, share combination, exchange of shares,
recapitalization, merger, consolidation, separation, reorganization, liquidation
or the like, of or by the Company.

 

In the event the Company shall be a party to any merger, consolidation or
corporate reorganization, as the result of which the Company shall be the
surviving corporation, the rights and duties of the Option Holder and the
Company shall not be affected in any manner. In the event the Company shall sell
all or substantially all of its assets or shall be a party to any merger,
consolidation or corporate reorganization, as the result of which the Company
shall not be the surviving corporation, or in the event any other person or
entity acquires 100% of the outstanding Common Stock of the Company (the
transaction being collectively referred to as the “transaction”), then the
Company shall notify the Option Holder that his option evidenced by this
Agreement is accelerated effective as of the effective date of the transaction
whether or not such option shall then be exercisable under the terms of this
Agreement. The Option Holder may exercise any portion of the option as he may
desire and deposit with the Company the requisite cash to purchase in full and
not in installments the Common Stock thereby exercised, in which case the
Company shall, prior to the effective date of the transaction, issue all Common
Stock thus exercised, which shall be treated as issued stock for purposes of the
transaction.

 

-3-



--------------------------------------------------------------------------------

11. Law Governing. This Agreement is intended to be performed in the State of
Texas and shall be construed and enforced in accordance with and governed by the
laws of such State.

 

12. Date of Grant. The date of grant of this option             

 

13. Shareholder Approval. This option is subject to the approval of the Plan,
prior to February 2, 1997 by the shareholders of the Company. Subject to such
approval, this option is effective on the date of grant specified in Section 12.
If the Plan is not so approved, this option will be of no effect. No portion of
this option may be exercised prior to such approval.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Option Holder, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 12 hereof.

 

SOUTHWEST SECURITIES GROUP, INC.

 

--------------------------------------------------------------------------------

President & CEO

 

--------------------------------------------------------------------------------

Option Holder  

 

-4-